Title: From Abigail Smith Adams to John Quincy Adams, 6 October 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy Sep’br October 6th 1815
				
				Last week I Sent Letters to Newyork for you Mrs Adams, and the children. I write now to Say that we are all well, and because I would not let a vessel go without a Letter for youI inclose one for George. we have not any Letters of a later date from you than july—Harper is displaying his Anti American Principles, if Principles he has. in Maryland a Part of that State are as turbulent as our old Massachusetts has been. at present we are tolerable peacable—our young Men like the wild Geese, are all flocking to N york to Baltimore to the Southard as the Scene of Buisness lies there.our fishermen have returnd with very fine fans of fish unmolested, except in a smugling case—The late Hurricane has done us very great damage in all the Towns near Boston, and dreadfull has been its destructive effects in Providence & in Newport.Some people are rather impatient for the commercial Treaty, but as congress will be together at their Stated period, it did not Seem necessary to convene them earlier as it would not have made a fortnights difference—There is to be a Grand Divison Review of the Militia this week at at Dedham the next week, when there are to assemble from Eight to ten Thousand Men—This may appear a small Number to you, who are daily accustomed to hear of hundreds of thousands, but it will be a handsome Number for one Division of our State—a Gentleman the other Day, compared G’r Strong to Pharoah, who would not let the people go. if the fountain had been clear, the Streems would have followd its direction. The State is Humiliated, and She feels it, in the triumph of those She has pretended before to despise—a haughty Spirit, before a fall. as a Native of the State, I feel the disgrace, altho I had no lot or portion, in the Sentiments, and opinions which produced Measures So derogatory to Dignity and honour of it—with my Love to every Member of the family—I am your affectionate
				
					A—
				
				
			